IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-31176
                          Summary Calendar



WAYNE GORDON,

                                          Plaintiff-Appellant,

versus

CITY OF NEW ORLEANS; ET AL

                                          Defendants,

CURTIS W. THORNE, Deputy #809 Jefferson Parish Sheriff’s Office,
STEPHEN P. RANDON, Deputy #103261 Jefferson Parish Sheriff’s
Office,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-3191-T
                       - - - - - - - - - -
                          August 7, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Wayne Gordon, Louisiana prisoner #95912, appeals the

district court’s dismissal, after remand by this court, of his

42 U.S.C. § 1983 false-arrest-and-imprisonment claims against

Deputies Curtis Thorne and Stephen Randon, the Sheriff’s Office

employees who allegedly arrested him.**   The district court did

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       The dismissal of Gordon’s claims against the other named
defendants was affirmed by this court on February 11, 2000.
                          No. 00-31176
                               -2-

not abuse its discretion in ruling that Gordon’s unlawful-arrest-

and-imprisonment claims against Thorne and Randon were barred by

the doctrine of Heck v. Humphrey, 512 U.S. 477 (1994).    Although

“a claim of unlawful arrest, standing alone, does not necessarily

implicate the validity of a criminal prosecution following the

arrest,” the use at trial of evidence seized during the arrest

subjects the claim to the Heck bar, since invalidation of the

arrest would undermine the validity of the conviction.    Mackey v.

Dickson, 47 F.3d 744, 746 (5th Cir. 1995).    Gordon does not

contest that the gun seized during his arrest was used as

evidence at his trial for aggravated battery, and the evidence

submitted upon remand bears this out.    Accordingly, Gordon’s

unlawful-arrest-and-imprisonment claims against Deputies Thorne

and Randon are barred by Heck.   Id.

     AFFIRMED.